        Case: 1:19-cv-00079-JMV Doc #: 30 Filed: 09/03/20 1 of 1 PageID #: 900




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION


ANTONIO SCALES                                                             PLAINTIFF

                                                                   NO. 1:19CV0079-JMV

NANCY BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY                                   DEFENDANT


                                    FINAL JUDGMENT


      Consistent with the Memorandum Opinion [29] entered today,

      IT IS, HEREBY, ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of the Social Security Administration is AFFIRMED.


      This 3rd day of September, 2020.



                                         /s/ Jane M. Virden
                                         UNITED STATES MAGISTRATE JUDGE
